Title: From Thomas Jefferson to Frederick Winslow Hatch, 12 February 1824
From: Jefferson, Thomas
To: Hatch, Frederick Winslow

Feb. 12. 24.Th: Jefferson sends to mr Hatch the inclosed order more tardily than he wished, but as soon as he could. he hopes mr Hatch experiences no ill from the storm to which he was exposed yesterday. a night’s
			 rest has restored Th: J. from the exhaustion produced on him by the violence & continuance of the efforts of strength he was obliged to exert. he presents to mr Hatch his friendly and respectful salutations